Filed 9/13/21 P. v. Boukes CA4/2



                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E077058

 v.                                                                       (Super.Ct.No. BAF1600917)

 NOY ESTUL BOUKES,                                                        OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Allen G. Weinberg, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                              1
       On remand from this court, the trial court struck the prior prison term

enhancements (Pen. Code, § 667.5, subd. (b))1 and imposed but struck punishment on the

gang enhancements attached to counts 2 and 3 (§ 186.22, subd. (b)(1)(A)). After defense

counsel filed a notice of appeal, this court appointed counsel to represent him. Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders

v. California (1967) 386 U.S. 738, setting forth a statement of the case and requesting

this court review the record for any potentially arguable issues. We affirm.

                           I. PROCEDURAL BACKGROUND2

       The People charged defendant with the first degree murder of victim No. 1 (Pen.

Code, § 187, subd. (a), count 1), threatening victim No. 2 (§ 422, count 2), and falsely

imprisoning victim No. 2 (§ 236, count 3). The People also alleged that defendant

intentionally murdered victim No. 1 while defendant was an active member of a criminal

street gang. (§ 190.2, subd. (a)(22).) The People also alleged that defendant personally

discharged a firearm during the commission of the murder and proximately caused great

bodily injury or death (§§ 12022.53, subd. (d), 1192.7, subd. (c)(8)) and that the offenses

in counts 2 and 3 were committed for the benefit of, at the direction of, or in association

with a criminal street gang (§ 186.22, subd. (b)(1)(A)). Finally, the People alleged

defendant suffered three prior prison terms (§ 667.5, subd. (b)) and two prior strike



       1   All further statutory references are to the Penal Code unless otherwise stated.

       2On our own motion, we take judicial notice of our nonpublished opinion from
defendant’s appeal of the original judgment. (People v. Boukes (Dec. 4, 2020, E072973)
[nonpub. opn.]; see Evid. Code, § 459.)

                                               2
convictions (§§ 667, subds. (c), (e)(2)(A), 1170.12, subd. (c)(2)(A)). (People v. Boukes,

supra, E072973.)

       A jury found defendant guilty on all three counts and rendered true findings on all

sentencing allegations. In a separate proceeding, defendant admitted the three prior

prison term and the two prior strike conviction enhancements. The trial court sentenced

defendant to state prison for life without the possibility of parole for his conviction for

the special circumstance murder; an indeterminate term of 25 years to life for the firearm

use enhancement and consecutive terms of 25 years to life for each of his convictions on

counts 2 and 3, for an indeterminate term of 75 years to life; and a determinate term of

three years for the three prior prison term enhancements. (People v. Boukes, supra,

E072973.)

       Defendant appealed. We affirmed the judgment but remanded the matter so that

the trial court could impose or strike the gang enhancements on counts 2 and 3. (People

v. Boukes, supra, E072973.) We also directed the court to strike the three, one year prior

prison term enhancements. (Ibid.) On remand, pursuant to the parties’ stipulation, the

court struck the prior prison term enhancements and imposed but struck punishment on

the gang enhancements on counts 2 and 3.

                                     II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.




                                              3
                                 III. DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                    McKINSTER
                                                                J.
We concur:



RAMIREZ
                    P. J.



SLOUGH
                       J.




                                        4